DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method; claim 14 is directed to a system; and claim 20 is directed to a non-transitory computer readable medium. Thus, the claims are directed to statutory categories of invention. However, claims 1, 14, and 20 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. 
The abstract idea of claims 1 and 20 is:
receiving, from a license pool manager, a cost analysis request comprising application license metadata and a set of user identifiers;
computing a cost analysis score based at least on the application license metadata, the set of user identifiers, at least one licensee client-side indicator history, and at least one set of licensee database-side indicators; and
delivering the cost analysis score to the license pool manager, to be used in a license provisioning assessment for a software license by the license pool manager.

The abstract idea of claim 14 is:
receive a cost analysis request comprising application license metadata and a set of user identifiers;
compute a cost analysis score based at least on the application license metadata, the set of user identifiers, at least one licensee client-side indicator history, and at least one set of licensee database-side indicators; and
deliver the cost analysis score, to be used in a license provisioning assessment for a software license.

Step 2A, Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”). 
The claim is directed to provisioning licenses for application use, which constitutes a process that, under its broadest reasonable interpretation, covers commercial activity. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, then it falls within the Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the claim is directed to a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. Nothing in the claim element precludes the steps from being performed mentally and/or manually. In this case, one could: 1) receive a cost analysis request comprising application license metadata and a set of user identifiers; 2) compute a cost analysis score based at least on the application license metadata and the set of user identifiers; and 3) deliver the cost analysis score to interested parties, to be used in a license provisioning assessment. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
	The abstract idea is not integrated into a practical application. The additional elements relating to computing elements (claim 14: “first computer processor”; “second computer processor”; claim 20: “non-transitory computer readable medium (CRM) comprising computer readable program code”; “computer processor”) are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. (Examiner notes that claim 1 includes no additional elements.)
Accordingly, these additional claim elements, alone and in combination, do not integrate the abstract idea into a practical application, because (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05(b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05(e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
	Step 2B of the eligibility analysis concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Applicant is referred to the Step 2A, Prong 2 analysis for the generic computing elements, where it was determined that the computing elements are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components (see MPEP 2106.05(f)). (Examiner notes that claim 1 includes no additional elements.)
When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claim 2 further describes the nature, structure, and/or content of “the application license metadata.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 3 includes additional elements that further narrow the abstract idea (“deriving a provisioned licenses cost… deriving a licensees cost… making a determination… deriving an available licenses cost… computing the cost analysis score”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claim 4 further describes the nature, structure, and/or content of “the set of user identifiers.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 5 includes additional elements that further narrow the abstract idea (“generating a licensee user-application pair… obtaining a licensee client-side indicator… obtaining a set of licensee database-side indicators… deriving an individual licensee cost… combining the individual licensee cost”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claim 6 further describes the nature, structure, and/or content of “the licensee client-side indicator history.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 7 further describes the nature, structure, and/or content of “the set of licensee database-side indicators.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 8 includes additional elements that further narrow the abstract idea (“deriving a provisioned licenses cost… deriving a licensees cost… making a determination… deriving a license requestor cost… computing the cost analysis score”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claim 9 further describes the nature, structure, and/or content of “the set of user identifiers.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 10 includes additional elements that further narrow the abstract idea (“generating a license requestor user-application pair… obtaining a licensee client-side indicator… obtaining a license requestor client-side indicator history… obtaining a set of license requestor database-side indicators… deriving the license requestor cost”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claim 11 further describes the nature, structure, and/or content of “the software license.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. 
Claim 12 includes additional elements that further narrow the abstract idea (“making a determination… approving a provision”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claim 13 includes additional elements that further narrow the abstract idea (“making a determination… denying a provision”). While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more. Therefore, it would still fall into the same groupings above. 
Claims 15 and 16 further describe the nature, structure, and/or content of “the first compute processor” and “the second computer processor.” While helpful, this does not integrate the abstract idea into practical application, nor is it significantly more, and merely serves to narrow the abstract idea. Therefore, it would still fall into the same groupings above. Examiner notes that the additional generic computing elements (“server”) are simply being used to apply the abstract idea (see MPEP 2106.05(f)).  
Claim 17 further includes additional generic computing elements (“data repository”; “software license pool manager”) that are simply being used to apply the abstract idea (see MPEP 2106.05(f)).  
Claim 18 further includes additional generic computing elements (“data repository”; “license policy simulator”) that are simply being used to apply the abstract idea (see MPEP 2106.05(f)).  
Claim 19 further includes additional generic computing elements (“third computer processor”; “software application”) that are simply being used to apply the abstract idea (see MPEP 2106.05(f)).  
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the associated computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. See MPEP 2106.05.
Accordingly, claims 1-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.  


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galtsev et al. (US 20170093863) in view of Baitalmal et al. (US 20090037287) and Borthakur et al. (US 20180321928).

Claims 1 and 20
Regarding claims 1 and 20, Galtsev discloses: a method for managing access to an application {method described including evaluating risk of user accessing an application, i.e. managing access; para. [0003], [0006]}; a non-transitory computer readable medium (CRM) comprising computer readable program code {CRM comprising computer readable code described in para. [0066], [0067]}; comprising: 
receiving, from an application manager, a cost analysis request comprising application metadata and a set of user identifiers {conditions 302a or cost analysis request to risk engine 101a via application 102a, which defines an application manager; para. [0030]; application metadata, e.g. an associated application, and set of user identifiers, e.g. IP and/or group identification, described in para. [0029]}; 
computing a cost analysis score based at least on the application metadata and the set of user identifiers {risk engine 101a can include rules 401 which are configured to generate risk factors 402 and total risk score based on conditions 302, i.e. computing a cost analysis score based at least on the application metadata and the set of user identifiers; para. [0035], [0039]}; and 
delivering the cost analysis score to the application manager, to be used in an access provisioning assessment for software applications by the application manager {risk engine 101a provides or delivers the total risk score to application 102, to allow the access manager or application to determine whether to authorize or provision the access, i.e. a provisioning assessment for software access; para. [0031]}.
Galtsev discloses managing access but not: software licenses; the manager being a license pool manager; the application metadata comprising application license metadata; the provisioning assessment being a license provisioning assessment for a software license. Galtsev also doesn’t explicitly disclose: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators.
However, Baitalmal teaches a similar system for managing user access. Baitalmal discloses: software licenses {via license manager 4930, which manages software licenses; para. [0411]}; the manager being a license pool manager {given that license manager 4930 manages multiple application licenses, i.e. a pool, it defines a license pool manager; para. [0418]}; the application metadata comprising application license metadata {e.g. license terms 4914; para. [0418]}; the provisioning assessment being a license provisioning assessment for a software license {license manager 4930 determines user permissions for installation, activation, and access to features of applications, this determination defining a license provisioning assessment for a software license; para. [0418]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Galtsev to include the features of Baitalmal. Given that Galtsev is directed towards managing access to applications, where it’s known from Baitalmal that user licenses are used in that determination {para. [0418] of Baitalmal}, one of ordinary skill in the art would have been motivated to include licensing management features, in order to facilitate limiting the administrative overhead related to managing the business aspects of marketing and licensing {para. [0004] of Baitalmal}. One of ordinary skill in the art would have been motivated to reduce overhead, and therefore modify Galtsev with Baitalmal.
The combination of Galtsev and Baitalmal doesn’t explicitly disclose: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators.
However, Borthakur teaches a similar system for provisioning software in computing networks. Borthakur discloses: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators {metadata corresponding to computing resources, which may include an opened date and time, i.e. at least one licensee client-side indicator history, and assignment group, i.e. at least one set of licensee database-side indicators; para. [0128]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev and Baitalmal with the features of Borthakur. Given that the combination of Galtsev and Baitalmal is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to obtain metadata related to software application licenses, for the purposes of facilitating the identification and display of relevant attributes to a user seeking access {para. [0111] of Borthakur}. One of ordinary skill in the art would have been motivated to facilitate information access, and therefore modify the combination of Galtsev and Baitalmal with Borthakur.

Claim 14
Regarding claim 14, Galtsev discloses: a system {system for evaluating risk of user accessing an application; para. [0003], [0006]}, comprising: 
a first computer processor configured to: receive, from a second computer processor, a cost analysis request comprising application metadata and a set of user identifiers {conditions 302a or cost analysis request to risk engine 101a via application 102a; para. [0030]; application metadata, e.g. an associated application, and set of user identifiers, e.g. IP and/or group identification, described in para. [0029]; first processor defined by risk engine 101a, while second processor defined by application server 102, which hosts application 102a; Fig. 3b; para. [0021], [0030], [0031]}; 
compute a cost analysis score based at least on the application metadata and the set of user identifiers {risk engine 101a can include rules 401 which are configured to generate risk factors 402 and total risk score based on conditions 302, i.e. compute a cost analysis score based at least on the application metadata and the set of user identifiers; para. [0035], [0039]}; and 
deliver the cost analysis score to the second computer processor, to be used in an access provisioning assessment for software applications by the second computer processor {risk engine 101a provides or delivers the total risk score to application 102, the second processor, to allow the access manager or application to determine whether to authorize or provision the access, i.e. a provisioning assessment for software applications; para. [0031]}.  
Galtsev discloses the application metadata but not: license metadata; the provisioning assessment being a license provisioning assessment for a software license. Galtsev also doesn’t explicitly disclose: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators.
However, Baitalmal teaches a similar system for managing user access. Baitalmal discloses: license metadata {e.g. license terms 4914; para. [0418]}; the provisioning assessment being a license provisioning assessment for a software license {license manager 4930 determines user permissions for installation, activation, and access to features of applications, this determination defining a license provisioning assessment for a software license; para. [0418]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Galtsev to include the features of Baitalmal. Given that Galtsev is directed towards managing access to applications, where it’s known from Baitalmal that user licenses are used in that determination {para. [0418] of Baitalmal}, one of ordinary skill in the art would have been motivated to include licensing management features, in order to facilitate limiting the administrative overhead related to managing the business aspects of marketing and licensing {para. [0004] of Baitalmal}. One of ordinary skill in the art would have been motivated to reduce overhead, and therefore modify Galtsev with Baitalmal.
The combination of Galtsev and Baitalmal doesn’t explicitly disclose: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators.
However, Borthakur teaches a similar system for provisioning software in computing networks. Borthakur discloses: at least one licensee client-side indicator history, and at least one set of licensee database-side indicators {metadata corresponding to computing resources, which may include an opened date and time, i.e. at least one licensee client-side indicator history, and assignment group, i.e. at least one set of licensee database-side indicators; para. [0128]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev and Baitalmal with the features of Borthakur. Given that the combination of Galtsev and Baitalmal is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to obtain metadata related to software application licenses, for the purposes of facilitating the identification and display of relevant attributes to a user seeking access {para. [0111] of Borthakur}. One of ordinary skill in the art would have been motivated to facilitate information access, and therefore modify the combination of Galtsev and Baitalmal with Borthakur.

Claim 15
Regarding claim 15, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 14. Galtsev further discloses: the first computer processor resides in a first server and the second computer processor resides in a second server operatively connected to the first server {as depicted in first server, processor represented by access manager 101 and second server, processor represented by application server 102; Fig. 1; para. [0021]}.  

Claim 19
Regarding claim 19, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 14. Galtsev further discloses: a third computer processor operatively connected to the first and second computer processors {as depicted in third processor represented by user computing device 103; Fig. 1; para. [0021]}; and a software application executing on the third computer processor, wherein the software application requires the software license to unlock full functionality {web-based portal 200 provided by access manager solution 101 to user computing device 103 to allow a user of the device to access an application, i.e. software application requires the software license required to unlock full functionality; para. [0025]}.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galtsev, Baitalmal, and Borthakur, further in view of Dodgson (US 20140020107).

Claim 2
Regarding claim 2, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 1.
Borthakur further discloses: the application license metadata comprises a software application name {metadata corresponds to name of software component, i.e. application; para. [0111]}, a license pool cost {license metric type and/or costs obtained; para. [0085]}.
The combination of Galtsev, Baitalmal, and Borthakur doesn’t explicitly disclose: a number of total licenses, and a number of available licenses.
However, Dodgson discloses a similar system for dynamic licensing. Dodgson discloses: a number of total licenses, and a number of available licenses {total number of licenses in use, maximum available described in para. [0053]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Dodgson. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to obtain metadata related to software applications, in order to support a dynamic licensing environment where license requirements frequently change {para. [0028] of Dodgson}. One of ordinary skill in the art would have been motivated to obtain relevant information for various license requirements, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Dodgson.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galtsev, Baitalmal, Borthakur, and Dodgson, further in view of Ooki (US 20090119218).

Claim 11
Regarding claim 11, the combination of Galtsev, Baitalmal, Borthakur, and Dodgson discloses the features of claim 2, but doesn’t explicitly disclose: the software license is a floating software license of a plurality of floating software licenses for a software application associated with the software application name.
However, Ooki teaches a similar system for managing software licenses. Ooki discloses: the software license is a floating software license of a plurality of floating software licenses for a software application associated with the software application name {residual number of floating licenses 602 and maximum number of floating licenses 603 each are an area for storing floating licenses and, more specifically, stores the residual number of the floating licenses, i.e. floating software license of a plurality of floating software licenses; para. [0051]; note that para. [0051], Fig. 6 also describes associated with the software application name, as evidenced by software identifier license function 601}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, Borthakur, and Dodgson with the features of Ooki. Given that the combination of Galtsev, Baitalmal, Borthakur, and Dodgson is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to obtain the number of floating licenses, in order to ensure use of the corresponding license {para. [0027] of Ooki}. One of ordinary skill in the art would have been motivated to ensure license use, and therefore modify the combination of Galtsev, Baitalmal, Borthakur, and Dodgson with Ooki.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galtsev, Baitalmal, and Borthakur, further in view of Malliah et al. (US 20200104912).

Claim 12
Regarding claim 12, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 1, but doesn’t explicitly disclose: making a determination that the cost analysis score satisfies a cost analysis score threshold; and based on the determination: approving a provision of the software license to a license requestor.
However, Malliah teaches a similar system for software risk evaluation. Malliah discloses: making a determination that the cost analysis score satisfies a cost analysis score threshold; and based on the determination: approving a provision of the software license to a license requestor {model may incorporate thresholds of risk that the lending entity establishes in relation to resource requests, and use those thresholds in assessing the desirability of approving the resource request, i.e. determine that the cost analysis score satisfies a threshold, and based on the determination, approving a provision; para. [0069]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Malliah. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to determine risk levels of a requestor prior to granting access, in order to facilitate determinations regarding approval desirability {para. [0069] of Malliah}. One of ordinary skill in the art would have been motivated to determine risk levels prior to granting access for security purposes, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Malliah.

Claim 13
Regarding claim 13, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 1, but doesn’t explicitly disclose: making a determination that the cost analysis score fails to satisfy a cost analysis score threshold; and based on the determination: denying a provision of the software license to a license requestor.  
However, Malliah teaches a similar system for software risk evaluation. Malliah discloses: making a determination that the cost analysis score fails to satisfy a cost analysis score threshold; and based on the determination: denying a provision of the software license to a license requestor {model may incorporate thresholds of risk that the lending entity establishes in relation to resource requests, and use those thresholds in assessing the desirability of approving the resource request, i.e. determine that the cost analysis score satisfies a threshold, and based on the determination, denying a provision; para. [0069]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Malliah. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to determine risk levels of a requestor prior to granting access, in order to facilitate determinations regarding approval desirability {para. [0069] of Malliah}. One of ordinary skill in the art would have been motivated to determine risk levels prior to granting access for security purposes, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Malliah.


Claim 16
Regarding claim 16, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 14, but doesn’t explicitly disclose: the first computer processor and the second computer processor are co-located in a same server.
However, Malliah teaches a similar system for software risk evaluation. Malliah discloses: the first computer processor and the second computer processor are co-located in a same server {first, second processors defined by resource request adjudication module (RRAM) 132 and asset valuation module 134 may be located in the same computer system, i.e. co-located in a same server; para. [0031]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Malliah. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to integrate processing modules, in order to facilitate calculating determinations regarding approval desirability {para. [0069] of Malliah}. One of ordinary skill in the art would have been motivated to facilitate calculations, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Malliah.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galtsev, Baitalmal, and Borthakur, further in view of Kumar et al. (US 20130179984).

Claim 17
Regarding claim 17, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 14. 
Galtsev further discloses: the second computer processor {second computer processor represented by application server 102; Fig. 1; para. [0021]}.
Baitalmal further discloses: a software license pool managed, and comprising a plurality of software licenses {via license manager 4930, which manages multiple software licenses, i.e. a pool; para. [0411]}.
The combination of Galtsev, Baitalmal, and Borthakur doesn’t explicitly disclose: a data repository operatively connected, and comprising user-license mappings.
However, Kumar teaches a similar system for managing applications via licenses. Kumar discloses: a data repository operatively connected, and comprising user-license mappings {as depicted in Fig. 3, which shows users mapped to licenses; para. [0066]; data repository in form of sever described in para. [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Kumar. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to maintain current user-license mapping, in order to facilitate license verification {para. [0005] of Kumar}. One of ordinary skill in the art would have been motivated to simplify license verification, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Kumar.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Galtsev, Baitalmal, and Borthakur, further in view of Kumar and Kuo et al. (US 20130138816).

Claim 18
Regarding claim 18, the combination of Galtsev, Baitalmal, and Borthakur discloses the features of claim 14.
Galtsev further discloses: the first computer processor {first computer processor represented by access manager 101; Fig. 1; para. [0021]}.
Baitalmal further discloses: licensing provisioning policy {license manager 4930 determines user permissions for installation, activation, and access to features of applications, this determination defining a license provisioning policy for software licenses; para. [0418]}.
Borthakur further discloses: the at least one licensee client-side indicator history {metadata corresponding to computing resources, which may include an opened date and time, i.e. at least one licensee client-side indicator history; para. [0128]}}.
The combination of Galtsev, Baitalmal, and Borthakur doesn’t explicitly disclose: a data repository operatively connected, and comprising user-application mappings; perform simulations directed to optimizing a license provisioning policy using at least the at least one client-side indicator history.
However, Kumar teaches a similar system for managing applications via licenses. Kumar discloses: a data repository operatively connected, and comprising user-application mappings {as depicted in Fig. 2, which shows users mapped to applications; para. [0036]; data repository in form of sever described in para. [0021]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, and Borthakur with the features of Kumar. Given that the combination of Galtsev, Baitalmal, and Borthakur is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to maintain current user-license mapping, in order to facilitate license verification {para. [0005] of Kumar}. One of ordinary skill in the art would have been motivated to simplify license verification, and therefore modify the combination of Galtsev, Baitalmal, and Borthakur with Kumar.
The combination of Galtsev, Baitalmal, Borthakur, and Kumar doesn’t explicitly disclose: perform simulations directed to optimizing a license provisioning policy using at least the at least one client-side indicator history.
However, Kuo teaches a similar system for adjusting resource allocations in a distributed network. Kuo discloses: perform simulations directed to optimizing a license provisioning policy using at least the at least one client-side indicator history {simulator 102 uses results of performed simulations executed on the system to optimize the performance of and/or adjust resource allocation in the example distributive computing network 100, i.e. a licensing provisioning policy; para. [0029]; client side indicator history represented by production data representing current resource usage; para. [0029]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Galtsev, Baitalmal, Borthakur, and Kumar with the features of Kuo. Given that the combination of Galtsev, Baitalmal, Borthakur, and Kumar is directed towards managing access to applications using licenses, one of ordinary skill in the art would have been motivated to simulate policy changes, in order to optimize performance and/or efficiency {para. [0035] of Kuo}. One of ordinary skill in the art would have been motivated to optimize for performance and/or efficiency, and therefore modify the combination of Galtsev, Baitalmal, Borthakur, and Kumar with Kuo.


No Prior Art Rejection Applied for Claims 3-10
Claims 3-7
Regarding claim 3, the combination of Galtsev, Baitalmal, Borthakur, and Dodgson discloses the features of claim 2, but doesn’t explicitly disclose: deriving a provisioned licenses cost using a cardinality of a subset of the set of user identifiers, the license pool cost, and the number of total licenses; deriving a licensees cost based on the at least one licensee client-side indicator history and the at least one set of licensee database-side indicators; making a determination that the number of available licenses reflects a non-zero value; based on the determination: deriving an available licenses cost using the number of available licenses, the license pool cost, and the number of total licenses; and computing the cost analysis score based on the available licenses cost, the provisioned licenses cost, and the licensees cost.
Gonzalez et al. (US 20160301624), the closest prior art, teaches a similar system for predictive computing resource allocation for distributed environments. Gonzalez discloses: a resource set module that analyzes cost performance of available computing resources, for example, based on geographic locations associated with the computing resources, where the resource set module may compare the cost of computing resources to latency, capacity, and other service requirements of the user devices, in order to determine the minimum cost set of computing resources capable of meeting the predicted resource requirement {para. [0082]}.
While Gonzalez has disclosed the general concept of calculating a cost based on resources, it does not contain the same level of specificity. Specifically, it does not disclose: deriving a provisioned licenses cost using a cardinality of a subset of the set of user identifiers, the license pool cost, and the number of total licenses; deriving a licensees cost based on at least one licensee client-side indicator history and at least one set of licensee database-side indicators; making a determination that the number of available licenses reflects a non-zero value; based on the determination: deriving an available licenses cost using the number of available licenses, the license pool cost, and the number of total licenses; and computing the cost analysis score based on the available licenses cost, the provisioned licenses cost, and the licensees cost.
	Other references also teach the same general concept, i.e. cost adjustments based on resources accessed and/or provisioned. Alexander et al. (US 7499968) teaches a similar system and method for application resource utilization metering and cost allocation in a utility computing environment. Salapura et al. (US 20180007127) teaches a similar system for managing software licenses in a disaggregated environment. Ali et al. (US 20170076097) teaches a similar system for group license management. Still, none of these features disclose the features highlighted above as part of claim 3.
	Accordingly, there is presently no art rejection being applied to claim 3 and dependent claims 4-7. (Examiner notes that while no rejection under 35 USC 103 is being applied for claims 3-7, applicant must still overcome the rejection under 35 U.S.C. 101 in order to advance prosecution towards allowance. Examiner further notes that the statement above applies to the combination of features represented in claim 3 as a whole, not the features in isolation.)

Claims 8-10
	Regarding claim 8, the combination of Galtsev, Baitalmal, Borthakur, and Dodgson discloses the features of claim 2, but doesn’t explicitly disclose: deriving a provisioned licenses cost using a cardinality of a first subset of the set of user identifiers, the license pool cost, and the number of total licenses; deriving a licensees cost based on the at least one licensee client-side indicator history and the at least one set of licensee database-side indicators; making a determination that the number of available licenses reflects a zero value; based on the determination: deriving a license requestor cost based a second subset of the set of user identifiers; and computing the cost analysis score based on the license requestor cost, the provisioned licenses cost, and the licensees cost.
	Gonzalez et al. (US 20160301624), the closest prior art, teaches a similar system for predictive computing resource allocation for distributed environments. Gonzalez discloses: a resource set module that analyzes cost performance of available computing resources, for example, based on geographic locations associated with the computing resources, where the resource set module may compare the cost of computing resources to latency, capacity, and other service requirements of the user devices, in order to determine the minimum cost set of computing resources capable of meeting the predicted resource requirement {para. [0082]}.
	While Gonzalez has disclosed the general concept of calculating a cost based on resources, it does not contain the same level of specificity. Specifically, it does not disclose: deriving a provisioned licenses cost using a cardinality of a first subset of the set of user identifiers, the license pool cost, and the number of total licenses; deriving a licensees cost based on at least one licensee client-side indicator history and at least one set of licensee database-side indicators; making a determination that the number of available licenses reflects a zero value; based on the determination: deriving a license requestor cost based a second subset of the set of user identifiers; and computing the cost analysis score based on the license requestor cost, the provisioned licenses cost, and the licensees cost.
	Other references also teach the same general concept, i.e. cost adjustments based on resources accessed and/or provisioned. Alexander et al. (US 7499968) teaches a similar system and method for application resource utilization metering and cost allocation in a utility computing environment. Salapura et al. (US 20180007127) teaches a similar system for managing software licenses in a disaggregated environment. Ali et al. (US 20170076097) teaches a similar system for group license management. Still, none of these features disclose the features highlighted above as part of claim 8.	Accordingly, there is presently no art rejection being applied to claim 8 and dependent claims 9-10. (Examiner notes that while no rejection under 35 USC 103 is being applied for claims 8-10, applicant must still overcome the rejection under 35 U.S.C. 101 in order to advance prosecution towards allowance. Examiner further notes that the statement above applies to the combination of features represented in claim 8 as a whole, not the features in isolation.) 

Response to Arguments
Applicant’s arguments have been carefully considered by examiner. The headings and page numbers below correspond to those used by applicant in the remarks.

Amendments to the Claims
	Applicant is thanked for their amendment to the claims. Examiner notes that the claims indicated as “No Prior Art Rejection Applied” were indicated as such because of the combination of features represented in claims 3 and 8 as a whole, not the features in isolation. The amended claims 1, 14, and 20 are not narrowed to that effect, i.e. they do not include the entirety of the claim language. 

Objection to the Claims; Interpretation of the Claims under 35 U.S.C. § 112(f)
	Applicant is thanked for their amendments overcoming the previous objections to the claims. These objections are withdrawn. Applicant has also amended claim 18 to recite sufficient structure necessary to perform the recited function. Therefore, examiner has withdrawn the interpretation under 35 U.S.C. § 112(f).

Rejection under 35 U.S.C. § 101
	On pages 9-15, applicant offers arguments concerning the rejection under 35 U.S.C. § 101. While appreciated, these remarks are not persuasive.
	On pages 9-10, applicant offers a concise summary of the PEG framework. Applicant is thanked for this courtesy.
	On pages 11-12, applicant cites settled cases, before stating: ‘Applicant respectfully asserts amended independent claims 1, 14, and 20 are explicitly directed to just such an improvement in computer-related technology. Specifically, the amended independent claims are directed to a method, system, and non-transitory computer readable medium for optimizing the license provisioning policy implemented by an organization. In embodiments, the claimed concepts are clearly applied to the computer-related technology of software licensing. In view of the above, Applicant asserts that the claims are directed to an "improvement[] in computer functionality or other technology". See, e.g., Enfish; see also MPEP § 2106. Therefore, the pending claims are not directed to an abstract idea, and the rejection should be withdrawn.’
	However, this is not persuasive. As indicated by applicant, the claims are directed to ‘optimizing the license provisioning policy implemented by an organization.’ The specification at para. [0001] further underscores the point that the invention relates to license management, which was traditionally accomplished by an administrator: ‘In procuring software licenses, organizations tend to adopt a hybrid license model, whereby a number of both named user licenses and floating software licenses are purchased.’ 
	Thus, examiner contends that applicant, while describing aspects of licensing management, has not described a technical solution. As MPEP 2106.04(a) states: ‘An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).’
	Applicant continues on page 13: ‘However, assuming arguendo that the amended claims somehow explicitly recites an enumerated abstract idea from the Guidance, Applicant respectfully asserts that such an idea is integrated into a practical application. "A claim is not "directed to" a judicial exception, and thus is patent eligible, if the claim as a whole integrates the recited judicial exception into a practical application of that exception." Id. at page 13. Applicant respectfully asserts that, if the amended claims actually did explicitly recite a judicial exception (which they do not), they clearly integrate the judicial exception into a practical application. Specifically, the amended claims integrate all concepts therein into the practical application of optimizing the license provisioning policy implemented by an organization. 
"A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception." Id. Because the claims clearly integrate any possible judicial exception into a practical application, Applicant respectfully asserts that Step 2A-2 must be answered with a "no." As such, contrary to the Examiner's contentions, the claims are not "directed" an abstract idea, and the rejection should be withdrawn.’
However, examiner notes that Step 2A, Prong 2, the question being asked is: Does the claim recite additional elements that integrate the judicial exception into a practical application? In this case, applicant has merely appended generic computing elements, ones recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using those elements components (see MPEP 2106.05(f)). Applicant’s specification demonstrates generic computing elements, e.g. in para. [0064] of applicant’s specification as filed. There’s no indication that the other computing elements are anything but generic hardware and/or software. 
On pages 14-15, applicant cites additional cases before offering, with respect to the claims being ‘significantly more’ in view of Amdocs: ‘Thus, even assuming arguendo that the amended independent claims include generic or conventional components, the claimed optimization of standing query execution necessarily requires that those components "operate in an unconventional manner to achieve an improvement in [network device] functionality." Id. Thus, amended independent claims 1, 14, and 20 include "significantly more" than that which the Examiner contends is abstract.’
However, examiner notes that claims 1, 14, and 20 do not include computing elements acting in an ‘unconventional manner.’ Applicant has claimed a processor for performing the calculations that examiner has included in the abstract idea. Examiner notes that claim 1 doesn’t even include any additional elements that might demonstrate unconventionality. Given that applicant has merely described generic computing elements, that form a generic computing system in combination, examiner remains unpersuaded, as per MPEP 2106.05(f).

Rejections under 35 U.S.C. § 103 
	On pages 15-22, applicant offers comments regarding the rejection under 35 U.S.C. § 103. Given applicant’s claim amendments, which changed the scope of the claims, examiner has applied new art. Applicant is directed to the rejection above.

	In summary, examiner has responded to all of applicant’s arguments and found them unpersuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140222686, directed to authenticating licenses;
US 20210182249, directed to analytics for license management;
US 20160226911, directed to dynamic security control based on risk factors;
US 20180260572, directed to software risk management within IT infrastructure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        7/5/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689